HOOD, Judge.
This is an action for damages instituted by Leon Rhodes against Elijah J. Jordan and Traders & General Insurance Company. It is a companion to the suit instituted by Bessie Spencer against the same defendants, which suit is being decided by us on this date. See Spencer v. Traders & General Insurance Company, et al., 171 So.2d 723.
The same issues are present in this suit as were presented in the Spencer case. For the reasons which we assigned in that case, we conclude that there was no error in the judgment rendered by the trial court.
The judgment appealed from is affirmed. All costs of this appeal are assessed to plaintiff-appellant.
Affirmed.